DETAILED ACTION
This office action is in response to the amendments filed on 06/15/2021.


NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABLE SUBJECT MATTER
Claims 1-9, 11-16, and 22 are allowed.
Independent Claims 1, 9, and 22 discloses an embodiment related to a non-orthogonal multiple access (NOMA) technique for implementing multiple access in a cellular system (e.g. LTE or 5G) in such a way  that two or more user equipment (UE) share the same time and frequency resource. The prior arts on record fails to teach or reasonably suggest the NOMA technique for implementing multiple access, specifically, 
“[a network node] receive, during a second time slot that is subsequent to the first time slot, a combined signal that comprises:
i) a second signal transmitted by a relay node (RN) the second signal comprising the first message X1(t) transmitted by the first UE during the first time slot and a second message X2(t) transmitted by a second UE (101, 102) during the first time slot and
ii) a third signal transmitted by the first UE during the second time slot, wherein the third signal comprises a third message X1(t+ 1);
decoding the first message;

after producing the modified combined signal, using the modified combined signal to decode the third message X1(t+ 1) or the second message X2(t).”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472